Roan, J.
This was a suit in a justice’s court to recover damages for the shooting of the plaintiff’s dog by the defendant. Judgment was rendered in favor of the plaintiff, and on appeal to a jury in that court a verdict also was rendered in his favor. The defendant thereupon took the case to the superior court by certiorari, on the ground that the verdict was against the law and the evidence. The answer of the magistrate shows that there was a conflict in the evidence as to whether the dog was chasing the defendant’s sheep at the time it was killed. The evidence authorized a finding that the killing of the dog was wilful and wanton, and the court did not err in overruling the certiorari. See Gaddis v. Southern Ry. Co., 9 Ga. App. 272 (71 S. E. 7) ; Alabama Great Southern R. Co. v. Cureton, 11 Ga. App. 85 (74 S. E. 717).

Judgment affirmed.